      Case 3:17-cv-02183-MEM Document 30-1 Filed 11/29/18 Page 1 of 1




UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                              :
                                           :
                               Plaintiff   :      CIVIL ACTION - LAW
                                           :
         v.                                :
                                           :
SUSQUEHANNA COUNTY,                        :      NO. 3:17-CV-2183-MEM
                                           :
                             Defendant     :

                                    ORDER

      AND NOW, this _____ day of ____________________, 2018, the Motion for

Summary Judgment of Defendant, Susquehanna County, is hereby Granted and

Plaintiff’s Complaint against Defendant, Susquehanna County is Dismissed.



                                     ___________________________________J.
